Case 2:15-cv-05346-CJC-E Document 433-29 Filed 10/09/20 Page 1 of 25 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25569




                   Exhibit 1
      Evidence Packet in Support of Defendant’s Motions for Summary Judgment




                                                               Evidence Packet P.0508
Case 2:15-cv-05346-CJC-E Document 433-29 Filed 10/09/20 Page 2 of 25 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25570




                                                       Evidence Packet P.0509
Case 2:15-cv-05346-CJC-E Document 433-29 Filed 10/09/20 Page 3 of 25 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25571




                                                       Evidence Packet P.0510
Case 2:15-cv-05346-CJC-E Document 433-29 Filed 10/09/20 Page 4 of 25 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25572




                                                       Evidence Packet P.0511
Case 2:15-cv-05346-CJC-E Document 433-29 Filed 10/09/20 Page 5 of 25 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25573




                                                       Evidence Packet P.0512
Case 2:15-cv-05346-CJC-E Document 433-29 Filed 10/09/20 Page 6 of 25 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25574




                                                       Evidence Packet P.0513
Case 2:15-cv-05346-CJC-E Document 433-29 Filed 10/09/20 Page 7 of 25 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25575




                                                       Evidence Packet P.0514
Case 2:15-cv-05346-CJC-E Document 433-29 Filed 10/09/20 Page 8 of 25 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25576




                                                       Evidence Packet P.0515
Case 2:15-cv-05346-CJC-E Document 433-29 Filed 10/09/20 Page 9 of 25 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25577




                                                       Evidence Packet P.0516
Case 2:15-cv-05346-CJC-E Document 433-29 Filed 10/09/20 Page 10 of 25 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25578




                                                        Evidence Packet P.0517
Case 2:15-cv-05346-CJC-E Document 433-29 Filed 10/09/20 Page 11 of 25 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25579




                                                        Evidence Packet P.0518
Case 2:15-cv-05346-CJC-E Document 433-29 Filed 10/09/20 Page 12 of 25 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25580




                                                        Evidence Packet P.0519
Case 2:15-cv-05346-CJC-E Document 433-29 Filed 10/09/20 Page 13 of 25 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25581




                                                        Evidence Packet P.0520
Case 2:15-cv-05346-CJC-E Document 433-29 Filed 10/09/20 Page 14 of 25 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25582




                                                        Evidence Packet P.0521
Case 2:15-cv-05346-CJC-E Document 433-29 Filed 10/09/20 Page 15 of 25 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25583




                                                        Evidence Packet P.0522
Case 2:15-cv-05346-CJC-E Document 433-29 Filed 10/09/20 Page 16 of 25 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25584




                                                        Evidence Packet P.0523
Case 2:15-cv-05346-CJC-E Document 433-29 Filed 10/09/20 Page 17 of 25 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25585




                                                        Evidence Packet P.0524
Case 2:15-cv-05346-CJC-E Document 433-29 Filed 10/09/20 Page 18 of 25 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25586




                                                        Evidence Packet P.0525
Case 2:15-cv-05346-CJC-E Document 433-29 Filed 10/09/20 Page 19 of 25 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25587




                                                        Evidence Packet P.0526
Case 2:15-cv-05346-CJC-E Document 433-29 Filed 10/09/20 Page 20 of 25 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25588




                                                        Evidence Packet P.0527
Case 2:15-cv-05346-CJC-E Document 433-29 Filed 10/09/20 Page 21 of 25 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25589




                                                        Evidence Packet P.0528
Case 2:15-cv-05346-CJC-E Document 433-29 Filed 10/09/20 Page 22 of 25 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25590




                                                        Evidence Packet P.0529
Case 2:15-cv-05346-CJC-E Document 433-29 Filed 10/09/20 Page 23 of 25 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25591




                                                        Evidence Packet P.0530
Case 2:15-cv-05346-CJC-E Document 433-29 Filed 10/09/20 Page 24 of 25 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25592




                                                        Evidence Packet P.0531
Case 2:15-cv-05346-CJC-E Document 433-29 Filed 10/09/20 Page 25 of 25 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25593




                                                        Evidence Packet P.0532
